DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (pub. No: US 2012/0156938 A1) in view Vittapalli (US patent 10,727,620). 
Regarding claim 1, Zhang discloses an interconnection connector comprising: an insulative housing (11) comprising a base portion and a mating portion protruding from the base portion, the mating portion being adapted to mate with a mating connector (200); and a plurality of conductive terminals (31) disposed in the insulative housing, each conductive terminal comprising a contact portion positioned in the mating portion and adapted for being electrically connected to the mating connector (200), and an abutment portion located on the base portion and adapted for contacting a conductive pad (24) of a cable. However, Zhang fails to explicitly disclose the use of the flexible flat cable. Vittapalli discloses the use of a flexible flat cable (40). It would have been obvious to one having ordinary skill in the art to use the flexible flat cable in order to 
Regarding claim 2, Zhang and Vittapalli disclose the conductive terminals (31) are side-by-side arranged along a width direction of the insulative housing (11). However, Zhang and Vittapalli fail to explicitly disclose the conductive terminals are symmetrically arranged along a center line perpendicular to the width direction. It would have been obvious to one having ordinary skill in the art to have the conductive terminals are being symmetrically arranged along a center line perpendicular to the width direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been obvious to one having ordinary skill in the art to have the conductive terminals are being symmetrically arranged along a center line perpendicular to the width direction in order to meet the system specification and requirement in Zhang’s system. 
Regarding claim 3, Zhang and Vittapalli disclose the conductive terminals (31) are side-by-side arranged along a width direction of the insulative housing (11). However, Zhang and Vittapalli fail to explicitly disclose the conductive terminals are side-by-side arranged along a width direction of the insulative housing; and wherein for the same conductive terminal, a center line of the contact portion is aligned with a center line of the abutment portion. It would have been obvious to one having ordinary skill in the art to have the conductive terminals are side-by-side arranged along a width direction of the insulative housing; and wherein for the same conductive terminal, a center line of the contact portion is aligned with a center line of the abutment portion. In re Japikse, 86 USPQ 70. It would have been obvious to one having ordinary skill in the 
	Regarding claim 5, Zhang and Vittapalli disclose the contact portion is of a flat shape (40: see Vittapalli) or comprises a bent portion bent along a vertical direction
Regarding claim 6, Zhang and Vittapalli disclose the base portion defines a‘ receiving space to receive at least a part of the flexible flat cable (40) and a supporting surface to support the flexible flat cable, the abutment portion extending into the receiving space (see receiving space: 114 of Vittapalli.
Regarding claim 7, Zhang and Vittapalli disclose a cover or shell (7) mounted on the insulative housing, the cover and the insulative housing being provided with a positioning post and a positioning groove mating with the positioning post.
Regarding claim 8, Zhang and Vittapalli disclose the cover (7) comprises the positioning post, and the insulative housing (11) comprises the positioning groove which is located in the receiving space.
Regarding claim 9, Zhang and Vittapalli disclose an inner surface of the cover (7) defines a plurality of yielding grooves corresponding to the abutment portions.
Regarding claim 10, Zhang and Vittapalli the insulative housing (11) is provided with protrusions on both sides (see fig. 3); the interconnection connector further comprises a cover (7) mounted on the insulative housing and covering the receiving space, and the cover is provided with slots in mating with the protrusions.

Regarding claim 12, Zhang and Vittapalli disclose the conductive terminals (31) are side-by-side arranged along a width direction of the insulative housing (11). However, Zhang and Vittapalli fail to explicitly disclose the conductive terminals are symmetrically arranged along a center line perpendicular to the width direction. It would have been obvious to one having ordinary skill in the art to have the conductive terminals are being symmetrically arranged along a center line perpendicular to the width direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been obvious to 
Regarding claim 13, Zhang and Vittapalli disclose the conductive terminals (31) are side-by-side arranged along a width direction of the insulative housing (11). However, Zhang and Vittapalli fail to explicitly disclose the conductive terminals are side-by-side arranged along a width direction of the insulative housing; and wherein for the same conductive terminal, a center line of the contact portion is aligned with a center line of the abutment portion. It would have been obvious to one having ordinary skill in the art to have the conductive terminals are side-by-side arranged along a width direction of the insulative housing; and wherein for the same conductive terminal, a center line of the contact portion is aligned with a center line of the abutment portion. In re Japikse, 86 USPQ 70. It would have been obvious to one having ordinary skill in the art to have the conductive terminals are side-by-side arranged along a width direction of the insulative housing; and wherein for the same conductive terminal, a center line of the contact portion is aligned with a center line of the abutment portion in order to meet the system specification and requirement in Zhang’s system.
Regarding claim 15, Zhang and Vittapalli disclose the contact portion is of a flat shape (40: see Vittapalli) or comprises a bent portion bent along a vertical direction.
Regarding claim 16, Zhang and Vittapalli disclose the base portion comprises a supporting surface at the bottom of the receiving space to support the flexible flat cable (30) when the flexible flat cable is partially received in the receiving space (see receiving space 114 of Vitapalli). 

Regarding claim 18, Zhang and Vittapalli disclose the inner surface of the cover (7) defines a plurality of yielding grooves corresponding to the abutment portions.
Regarding claim 20, the insulative housing (11) is provided with protrusions on both sides, and the cover is provided with slots in mating with the protrusions.
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Claims 4, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                             12/31/2021